                                                                                08/29/2019


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               CHARLOTTESVILLE DIVISION

  CHRISTOPHER MORGAN,
                                                CASE NO. 3:17-CV-00045
                             Plaintiff,

         v.                                     ORDER

  ON DECK CAPITAL, INC.,
                                                JUDGE NORMAN K. MOON
                             Defendants.

      In accordance with the accompanying memorandum opinion, Defendant’s motion to strike

Plaintiff’s proposed expert Randal A. Snyder (dkt. 76) is GRANTED in part and DENIED in

part. Defendant’s motion for summary judgment (dkt. 35) is DENIED.

                   29th day of August, 2019.
      Entered this _____
